Case 5:20-cv-01420-DSF-PD Document 14 Filed 09/07/21 Page 1 of 1 Page ID #:106



  1

  2
  3
  4
  5
  6
  7
  8                      UNITED STATES DISTRICT COURT
  9                     CENTRAL DISTRICT OF CALIFORNIA
 10
 11    KENNETH ROSHAUN REID,                    Case No. 5:20-cv-01420-DSF-PD
 12                       Petitioner,           ORDER ACCEPTING REPORT
 13          v.                                 AND RECOMMENDATION OF
                                                UNITED STATES
 14    FELIPE MARTINEZ, Jr., Warden,            MAGISTRATE JUDGE
 15                       Respondent.
 16
 17
            Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the
 18
      Report and Recommendation of United States Magistrate Judge, and
 19
      Petitioner’s initial and supplemental objections to the Report. Further, the
 20
      Court has engaged in a de novo review of those portions of the Report to which
 21
      Petitioner has objected. The Court accepts the Magistrate Judge’s Report and
 22
      adopts it as its own findings and conclusions. Accordingly, the Petition is
 23
      dismissed for lack of jurisdiction.
 24
            DATED: September 7, 2021
 25
 26                                         Honorable Dale S. Fischer
                                            UNITED STATES DISTRICT JUDGE
 27
 28
